October 02, 2008

Mr. Sean D. Jordan
Assistant Solicitor General
PO Box 12548 (MC 059)
Austin, TX 78711-2548


Ms. Charla G. Aldous
Aldous Law Firm
2305 Cedar Springs Rd., Suite 200
Dallas, TX 75201
Mr. William Robert Burns
King & Spalding, LLP
1100 Louisiana, Ste 4000
Houston, TX 77002


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

RE:   Case Number:  08-0696
      Court of Appeals Number:  05-07-00845-CV
      Trial Court Number:  07-05675

Style:      THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER AT DALLAS
      v.
      LARRY M. GENTILELLO, M.D.

Dear Counsel:

      Today the Supreme Court of Texas granted in part the Emergency  Motion
to Reinstate Statutory Stay and Vacate Court of Appeals' Order Lifting  Stay
and issued the enclosed stay order in the above-referenced case.
                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

Enclosures
|cc:|Ms. Lisa Matz       |
|   |Mr. Gary Fitzsimmons|
|   |                    |
|   |Honorable Mary      |
|   |Murphy              |